The Attorney               General of Texas
                                         April 10,        1981
MARK WHITE
Attorney General

                   Honorable Garland W. Fulbright                Opinion No. MN- 3 2 0
                   Executive Director
                   Commission on Fire Protection                 Re:    Authority of the Commission
                     Personnel Standards & Education
                                                                       Fire     Protection      Personnel
                   510 S. Congress, Suite 406                                            Education         to
                                                                 &ndards         and
                   Austin, Texas 78704
                                                                 promulgate      mandatory      certifica-
                                                                 tion requirements         for positions
                                                                 other     than     entry     level     fire
                                                                 protection personnel

                   Dear Mr. Fulbright:

                        You have requested our opinion regarding the authority       of the
                   Commission on Fire Protection      Personnel Standards and Education to
                   promulgate mandatory certification  requirements for inspectors.

                         Section 2 of article 4413(35), V.T.C.S., empowers the commission to:

                                   (2)    establish minimum educational,  training,
                               physical, mental, and moral standards for admission
                               to employment as fire protection personnel in per-
                               manent positions or in temporary or probationary
                               status; land1

                                   (3) certify persons as being qualified under the
                               provisions of this Act to be fire protection personnel;

                   See also S6(c). Section 2 clearly authorizes the commission to establish
                   minimum certification    requirements only “for admission to employment as
                   fire protection personnel”     You Indicate that persons are not “admitted to
                   employment” as fire inspectors.

                          In only two instances does the statute allude to certification             of
                   specialties in addition to the basic certification:     section 2(4) authorizes the
                   board to certify persons as “fire protection Instructors,” and section 6(h)
                   directs the board to formulate requirements for certification          as a marine
                   fireman.    In our opinion, the board, except for these two specialties, may
                   establish minimum requirements         only for people seeking admission to
                   employment as fire protection personneL We do not believe the commission
                   has authority    to establish certification      requirements   for an additional




                                                     P.   1027
Honorable Garland W. Fulbright     - Page Two     (MN-320)




specialty, such as fie inspector.    We are supported in this conclusion by reference to
other licensing statutes.     When  the legislature has intended to authorize licensing
boards to certify specialties within a basic discipline, it has specifically said so and has
delineated the parameters of that authority.         See, e.&, V.T.C.S. art. 4512c, SB(b)
(Board of Examiners of Psychologists); art.. 4512e, 598, 9 (Board of Physical Therapy
Examiners); art. 45824 S3B (Board of Morticians). See also Attorney General Opinions
MW-42 (1979) (Board of Nurse Examiners may not c-advanced                 nurse practitioners
absent statutory authority); H-870 (1976) (Commission on Alcoholism may not certify
persons as alcoholism counselors).

      We conclude that the Commission on Fire Protection Personnel Standards and
Education lacks statutory authority to promulgate mandatory certification require-
ments for fire inspectors.

                                      SUMMARY

                The Commission on Fire Protection Personnel Standards and
            Education lacks authority to promulgate mandatory certifica-
            tion requiements  for fire inspectors.




                                                MARK        WHITE
                                                Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Peter Nolan




                                         P.   1028